Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 15, 2006 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 [ ] POST-EFFECTIVE AMENDMENT NO. 10 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. 13 [X] EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [ ]on (date) pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (b) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: [ ] This post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance VT Large-Cap Value Fund A diversified fund seeking total return Prospectus Dated ^ December 15 , 2006 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summary 2 Valuing Shares 7 Investment Objective & Principal Policies and Risks 5 Purchasing and Redeeming Shares ^ 7 Management and Organization ^ 6 Tax Information 10 This prospectus contains important information about the Fund which is available for purchase by separate accounts established by insurance companies. Please save it for reference. Fund Summary This section summarizes the investment objective and principal strategies and risks of investing in the Fund. Investment Objective and Principal Strategies. VT Large-Cap Value Funds investment objective is to seek total return. The Fund invests primarily in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Fund normally invests at least 80% of its net assets in equity securities of large-cap companies. The Fund primarily invests in dividend-paying stocks. If Fund expenses exceed income, Fund shareholders will not receive income distributions. The Fund may invest in convertible debt securities (including securities rated below investment ^ grade (so-called "junk bonds") ). The Fund may also invest in real estate investment trusts for income. The Fund may invest up to 25% of its total assets in foreign securities. The Fund may at times engage in derivatives transactions (such as futures contracts and options, forward currency exchange contracts, covered short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Principal Risk Factors. Large-cap companies may be unable to respond quickly to competitive challenges and also may be unable to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ^The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of U.S. stocks, the value of the Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because the Fund may invest a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and developments abroad. The use of derivative transactions is subject to certain limitations and may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or market movements. ^ Value stocks held by the Fund may be undervalued in relation to the overall market due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. Value stocks may not achieve their expected financial potential. Because VT Large-Cap Value Fund may invest in fixed-income securities, the value of Fund shares may be sensitive to increases in prevailing interest rates and the creditworthiness of issuers. Fixed-income securities rated below investment grade (so-called junk bonds) may have speculative characteristics. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower rated securities to make principal and interest payments. Lower rated securities also may be subject to greater price volatility than higher rated obligations. ^ The Fund is not a complete investment program and you may lose money by investing. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Shareholders may realize substantial losses and should invest for the long term. 2 ^ Prior Performance of Similar Fund Because VT Large-Cap Value Fund has not commenced operations as of the date of this prospectus, the Fund has no operating history or performance information. However, the Fund is expected to be managed in a style that is substantially similar to that of Eaton Vance Large-Cap Value Fund, which is managed by the same portfolio manager as VT Large-Cap Value Fund and which has an investment objective and policies identical to the Fund. Eaton Vance Large-Cap Value Fund (the "Retail Fund"), is a registered investment company that offers its shares to the general public. The performance information below relates solely to the Retail Fund. Past performance is no guarantee of future results. Moreover, although the VT Large-Cap Value Fund is expected to be managed in a style that is substantially similar to that of its corrresponding Retail Fund, the VT Large-Cap Value Fund will not have the same performance as the Retail Fund. The VT Large-Cap Value Funds performance may vary from that of the Retail Fund due to factors including differences in the Funds expenses, cash flows and portfolio size, as well as differences in the tax considerations of the Funds shareholders. Eaton Vance Large-Cap Value Fund Performance Information. The following bar chart and table provide information about the Retail Funds performance for each calendar year ended December 31, 2005, including a comparison of that funds performance to the performance of a broad-based index of domestic equity stocks. The returns in the bar chart are for Class A shares of the Retail Fund and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The returns also do not reflect the higher expense structure of the Fund or any insurance-related expenses and charges. If such fees, expenses and charges were reflected, returns would be lower. Please refer to the prospectus for your insurance contract for information about insurance-related charges. Although prior performance is not indicative of the Funds future performance, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the highest quarterly total return for Class A Retail Fund shares was 17.93% for the quarter ended December 31, 1998, and the lowest quarterly return was 15.60% for the quarter ended September 30, 2002. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Retail Fund Class A Return 5.06% 5.13% 11.31% Russell 1000 Value Index (reflects no deductions for fees, expenses or taxes) 7.05% 5.28% 10.94% These returns reflect the maximum sales charge for Class A Retail Fund shares (5.75%). The Russell 1000 Value Index is a broad-based, unmanaged index of value stocks. Investors cannot invest directly in an Index. (Source for Russell 1000 Value Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Retail Funds past performance is no guarantee of future results. Investment return and principal value of Retail Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Retail Funds current performance may be lower or higher than the quoted return. The Retail Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Retail Funds performance as of the most recent month-end, please refer to www.eatonvance.com. 3 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.625% Distribution Fees^ 0.250% Shareholder Servicing Fees 0.250% Other Expenses* % Total Annual Fund Operating Expenses 1.290% *Other Expenses are estimated. Your variable annuity contract or variable life insurance policy (Variable Contract) is a contract between you and the issuing life insurance company. The Fund is not a party to that Variable Contract, but is merely an investment option made available to you by your insurance company under your variable contract. The fees and expenses of the Fund are not fixed or specified under the terms of your Variable Contract. The table does not reflect expenses and charges that are, or may be, imposed under your variable annuity contract or variable life insurance policy. If these fees and expenses were included, expenses shown would be higher. For information on these charges, please refer to the applicable Variable Contract prospectus, prospectus summary or disclosure statement. If you participate through a qualified pension plan or retirement plan, the table does not reflect direct expenses of the plan, and you should consult your administrator for more information. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example does not reflect expenses and charges which are, or may be, imposed under your variable annuity contract or variable life insurance policy. If these fees and expenses were included, expenses shown would be higher. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years VT Large-Cap Value Fund shares $131 $409 4 Investment Objective & Principal Policies and Risks VT Large-Cap Value Funds investment objective is to seek total return. Under normal circumstances, VT Large-Cap Value Fund primarily invests in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Funds objective and policies may be changed by the Trustees without shareholder approval. The Trustees have no present intention to make a change and intend to submit any material change in the objective to shareholders for approval. The Fund normally invests at least 80% of its net assets in equity securities of large-cap companies (the "80% policy"). This policy will not be changed unless Fund shareholders are given 60 days advance notice of the change. For purposes of the 80% policy, net assets include any borrowings for investment purposes. VT Large-Cap Value Fund primarily invests in dividend-paying stocks. The Fund may also invest in convertible debt securities of any credit quality (including securities rated below investment grade). The Fund also may invest in non-income producing stocks. The Funds holdings will represent a number of different sectors and industries, and less than 25% of the Funds total assets will be invested in any one industry. In addition to the factors described below, the Fund may consider a companys dividend prospects and estimates of a companys net value when selecting securities. The portfolio manager may sell a security when the investment advisers price objective for the security is reached, the fundamentals of the company deteriorate, a securitys price falls below acquisition cost or to pursue more attractive investment options. Investment decisions for the Fund are made primarily on the basis of fundamental research conducted by the investment advisers research staff. Management of the Fund involves consideration of numerous factors (such as quality of business franchises, financial strength, management capability and integrity, growth potential, valuation and earnings and cash flow capabilities). Many of these considerations are subjective. The Fund intends to manage investment risk by maintaining broad issuer and industry diversification among its holdings, and by utilizing fundamental analysis of risk/return characteristics in securities selection. The Fund will not invest 25% or more of its assets in any one industry. The portfolio turnover rate of the Fund may exceed 100%. A fund with high turnover (100% or more) may generate more capital gains and pay more brokerage commissions (which reduce return) than a fund with a lower rate. Capital gain distributions will reduce after-tax returns for shareholders holding Fund shares in taxable accounts. The Fund may invest up to 25% of its total assets in foreign securities, some of which may be located in emerging market countries. The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. These risks can be more significant for companies in less developed countries. As an alternative to holding foreign stocks directly, the Fund may invest in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks). Such investments are not subject to the 25% limitation on investing in foreign securities. Depositary receipts continue to be subject to many of the risks associated with investing directly in foreign securities. These risks include the political and economic risks of the underlying issuers country. The Fund may invest a portion of its assets in fixed-income and/or convertible debt securities that are, at the time of investment, rated Baa or lower by Moodys, or BBB or lower by S&P (so-called "junk bonds"). These securities have speculative characteristics. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower rated securities to make principal and interest payments. Lower rated securities also may be subject to greater price volatility than higher rated obligations. The Fund may invest in securities in any rating category, including those in default. Value stocks held by the Fund may be undervalued in relation to the overall market due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. Value stocks may not achieve their expected financial potential. 5 The Fund at times may engage in derivative transactions (such as options, futures contracts and options thereon, forward currency exchange contracts, covered short sales and equity swaps) to protect against stock price, interest rate or currency rate declines ("hedging"), to enhance returns, or as a substitute for the purchase or sale of securities or currencies. The use of derivatives is highly specialized and engaging in derivative transactions for purposes other than hedging is speculative. The built-in leverage inherent to many derivative instruments can result in losses that substantially exceed the initial amount paid or received by the Fund. Equity swaps are private contracts in which there is a risk of loss in the event of a counterpartys default. In a covered short sale, the Fund may be forced to deliver stock to close a position. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying security or currency. Derivative hedging transactions may not be effective because of imperfect correlations and other factors. The Fund may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks. Illiquid securities include those legally restricted as to resale, and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933 and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the investment adviser determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of portfolio illiquidity if eligible buyers become uninterested in purchasing them. The Fund may seek to earn income by lending portfolio securities to broker-dealers or other institutional borrowers. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans only will be made to firms that have been approved by the investment adviser. The investment adviser or the securities lending agent will periodically monitor the financial condition of such organizations while any loans are outstanding. In addition, loans will only be made when the investment adviser believes the expected returns, net of expenses, justify the attendant risk. Securities loans currently are required to be secured continuously by collateral in cash, cash equivalents (such as money market instruments) or other liquid securities held by the custodian and maintained in an amount at least equal to the market value of the securities loaned. The Fund may lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law. The Fund may borrow amounts up to one-third of the value of its total assets (including borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. Such borrowings would result in increased expense to the Fund and, while they are outstanding, would magnify increases or decreases in the value of Fund shares. The Fund will not purchase additional investment securities while outstanding borrowings exceed 5% of the value of its total assets. During unusual market conditions, the Fund may temporarily invest up to 100% of its assets in cash or cash equivalents. While temporarily invested, the Fund may not achieve its investment objective. The Fund might not use all of the strategies and techniques or invest in all of the types of securities described in this prospectus or the statement of additional information. While at times the Fund may use alternative investment strategies in an effort to limit losses, it may choose not to do so. ^ The Funds investment policies include a fundamental investment provision allowing the Fund to invest substantially all of its investable assets in one or more open-end management investment companies having substantially the same investment policies and restrictions as the Fund. Any such company or companies would be advised by the Funds investment adviser (or an affiliate) and the Fund would not pay directly any advisory fee with respect to the assets so invested. The Fund will indirectly bear its proportionate share of any management fees paid by investment companies in which it invests in addition to the advisory fee paid by the Fund. The Fund may initiate investments in one or more investment companies at any time without shareholder approval. The Fund may also invest in other investment companies as described in the Statement of Additional Information. Management and Organization Management. Eaton Vance Management (Eaton Vance), The Eaton Vance Building, 255 State Street, Boston, MA 02109, manages VT Large-Cap Value Fund. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its subsidiaries currently manage over $^ billion on behalf of mutual funds, institutional clients and individuals. The investment adviser manages investments pursuant to an investment advisory agreement. 6 Under its investment advisory agreement with VT Large-Cap Value Fund, Eaton Vance receives a monthly advisory fee equal to 0.625% annually of the Funds average daily net assets up to $2 billion, 0.600% annually on net assets of $2 billion but less than $5 billion and which fee is futher reduced on net assets of $5 billion or more. Michael R. Mach is the portfolio manager of the Fund (since it commenced operations). Mr. Mach manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for more than five years and is a Vice President of Eaton Vance. Eaton Vance serves as administrator of the Fund^, ^ providing the ^Fund with administrative services and ^ related office facilities. ^Eaton Vance does not currently receive a fee ^ for serving as administrator . The Funds shareholder report will provide information regarding the basis for the Trustees approval of the Funds investment advisory agreement. The Statement of Additional Information provides additional information about the portfolio manager of the Fund, including information about compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of Fund shares. Organization. The Fund is a series of Eaton Vance Variable Trust (the Trust) , a Massachusetts business trust. The Fund does not hold annual shareholder meetings, but may hold special meetings for matters that require shareholder approval (such as electing or removing trustees, approving management or advisory contracts or changing investment policies that may only be changed with shareholder approval). ^ Valuing Shares The Fund values its shares once each day only when the New York Stock Exchange is open for trading (typically Monday through Friday), as of the close of regular trading on the Exchange (normally 4:00 p.m. eastern time). The purchase price of Fund shares is their net asset value which is derived from the value of Fund holdings. When purchasing or redeeming Fund shares, your investment dealer must communicate your order to the principal underwriter by a specific time each day in order for the purchase price or the redemption price to be based on that days net asset value per share. It is the investment dealers responsibility to transmit orders promptly. The Fund may accept purchase and redemption orders as of the time of their receipt by certain investment dealers (or their designated intermediaries). The Trustees have adopted procedures for valuing investments and have delegated to the investment adviser the daily valuation of such investments. Pursuant to the procedures, exchange-listed securities normally are valued at closing sale prices. In certain situations, the investment adviser may use the fair value of a security if market prices are unavailable or deemed unreliable, or if events occur after the close of a securities market (usually a foreign market) and before the Fund values its assets that would materially affect net asset value. In addition, for foreign equity securities that meet certain criteria, the Trustees have approved the use of a fair value service that values such securities to reflect market trading that occurs after the close of the applicable foreign markets of comparable securities or other instruments that have a strong correlation to the fair-valued securities. A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures. Because foreign securities trade on days when Fund shares are not priced, net asset value can change on days when Fund shares cannot be redeemed. The investment adviser expects to fair value domestic securities in limited circumstances, such as when securities are subject to restrictions on resale. Eaton Vance has established a Valuation Committee that oversees the valuation of investments. Purchasing and Redeeming Shares The Trust has an underwriting agreement relating to the Fund with Eaton Vance Distributors, Inc. (EVD), 255 State Street, Boston, MA 02109. EVD intends to offer shares of the Fund continuously to separate accounts established by various insurance companies. The underwriting agreement presently provides that EVD, through the Funds transfer agent, accepts orders for shares at net asset value and no sales commission or load is charged. EVD may, at its expense, provide promotional incentives to dealers that sell variable insurance products. Shares are sold or redeemed at the net asset value per share next determined after receipt of an order. Orders for purchases or sales of shares of the Fund must be received by Investors Bank & Trust Company, the Funds transfer agent, before the 7 close of regular trading on the New York Stock Exchange in order to receive that days net asset value. No fee is charged to a separate account when it redeems Fund shares. This prospectus should be read in conjunction with the prospectus of the separate account of the specific insurance product which accompanies this prospectus. The Fund assumes no responsibility for the prospectus of the separate account. The Fund currently does not foresee any disadvantages to policyowners arising out of the fact that the Fund may offer shares to separate accounts established by various insurance companies to serve as the investment medium for its variable products. Nevertheless, the Trustees intend to monitor events in order to identify any material irreconcilable conflicts which may possibly arise, and to determine what action, if any, should be taken in response to such conflicts. If such a conflict were to occur, one or more insurance companies separate accounts might be required to withdraw their investments in the Fund and shares of another series of the Trust may be substituted. This might force the Fund to sell portfolio securities at disadvantageous prices. In addition, the Trustees may refuse to sell shares of the Fund to any separate account or may suspend or terminate the offering of shares of the Fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the Fund. Under unusual circumstances, the Trust may suspend repurchases or postpone payment for up to seven days or longer, as permitted by federal securities laws. The Trustees may suspend transactions in shares of the Fund when trading on the New York Stock Exchange is closed or restricted, when an emergency exists that makes it impracticable for a Fund to sell or value its portfolio securities or with the permission of the Securities and Exchange Commission. The Fund may discontinue offering shares at any time. If the Fund is discontinued, any allocation by a separate account to the Fund will be allocated to another series of the Trust that the Board believes is suitable, as long as any required regulatory standards are met (which may include SEC approval). Restrictions on Excessive Trading and Market Timing. The Fund is not intended for excessive trading or market timing. Market timers seek to profit by rapidly switching money into a fund when they expect the share price of the fund to rise and taking money out of the fund when they expect those prices to fall. By realizing profits through short-term trading, shareholders that engage in rapid purchases and sales or exchanges of a funds shares may dilute the value of shares held by long-term shareholders. Volatility resulting from excessive purchases and sales or exchanges of fund shares, especially involving large dollar amounts, may disrupt efficient portfolio management. In particular, excessive purchases and sales or exchanges of a funds shares may cause a fund to have difficulty implementing its investment strategies, may force the fund to sell portfolio securities at inopportune times to raise cash or may cause increased expenses (such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage or increased administrative costs). Shares of the Fund are offered for purchase by separate accounts to serve as investment options under variable annuity contracts and Variable Contracts established by insurance companies and also as investment options for a qualified pension plan or retirement plan. Shares of the Fund are primarily sold through financial intermediaries who choose to hold shares through omnibus accounts. The Fund relies on financial intermediaries to monitor frequent, short-term trading within the Fund by the financial intermediaries customers. You should review the materials provided by your financial intermediary including, in the case of a Variable Contract, the prospectus that describes the contract, for its policies regarding frequent, short-term trading. The Fund seeks assurances from financial intermediaries that they have procedures adequate to monitor and address frequent, short-term trading. There is no guarantee that the procedures of the financial intermediaries will be able to identify all cases of market timing and excessive trading. Because the Fund invests its assets in foreign securities, it may be susceptible to a time zone arbitrage strategy in which shareholders attempt to take advantage of Fund share prices that may not reflect developments in a foreign securities market that occur after the close of such market but prior to the pricing of Fund shares. In addition, a fund that invests in securities that are, among other things, thinly traded, traded infrequently or relatively illiquid (including certain securities that may be held by the Fund, such as restricted securities and securities of certain small and mid-cap companies) is susceptible to the risk that the current market price for such securities may not accurately reflect current market values. A shareholder may seek to engage in short-term trading to take advantage of these pricing differences (commonly referred to as price arbitrage). The investment adviser is authorized to use the fair value of a security if prices are unavailable or are deemed unreliable (see Valuing Shares). The use of fair value pricing and the restrictions on excessive trading and market timing described below are intended to reduce a shareholders ability to engage in price or time zone arbitrage to the detriment of the Fund. The Boards of Trustees of the Eaton Vance funds have adopted policies to discourage short-term trading and market timing and to seek to minimize their potentially detrimental effects. Pursuant to these policies, if an investor (through one or more accounts) makes more than two round-trip exchanges (exchanging from one fund to another fund and back again) within 12 months, it will be deemed to constitute market timing or excessive trading. Under the policies, the Fund or its principal underwriter will reject or cancel a purchase order, suspend or terminate the exchange privilege or terminate the ability of 8 an investor to invest in the Eaton Vance funds, including purchase orders that have been accepted by a financial intermediary, if the Fund or the principal underwriter determines that a proposed transaction involves market timing or excessive trading that it believes is likely to be detrimental to the Fund. The Fund and its principal underwriter cannot ensure that they will be able to identify all cases of market timing and excessive trading, although they believe they have adequate procedures in place to attempt to do so. The Fund or its principal underwriter may also reject or cancel any purchase order (including an exchange) from an investor or group of investors for any other reason. Decisions to reject or cancel purchase orders (including exchanges) in the Fund are inherently subjective and will be made in a manner believed to be in the best interest of a Funds shareholders. No Eaton Vance fund has any arrangement to permit market timing. The Fund and the principal underwriter have provided guidance to financial intermediaries (such as banks, broker-dealers, insurance companies and retirement administrators) concerning the application of the Eaton Vance funds market timing and excessive trading policies to Fund shares held in omnibus accounts maintained and administered by such intermediaries, including guidance concerning situations where market timing or excessive trading is considered to be detrimental to the Fund. The Fund or its principal underwriter may rely on a financial intermediarys policy to restrict market timing and excessive trading if it believes that policy is likely to prevent market timing that is likely to be detrimental to the Fund. Such policy may be more or less restrictive than the Funds policy. The Fund and the principal underwriter cannot ensure that these financial intermediaries will in all cases apply the policies of the Fund or their own policies, as the case may be, to accounts under their control. Payments to Investment Dealers. In connection with sales of Fund shares, insurance companies may receive Fund distribution and ^ servicing fees as described below. In addition, the principal underwriter, out of its own resources, may make cash payments to certain investment dealers who provide marketing support, transaction processing and/or administrative services and, in some cases, include some or all Eaton Vance funds in preferred or specialized selling programs. Payments made by the principal underwriter to an investment dealer may be significant and are typically in the form of fees based on Fund sales, assets, transactions processed and/or accounts attributable to that investment dealer. Investment dealers also may receive amounts from the principal underwriter in connection with educational or due diligence meetings that include information concerning Eaton Vance funds. The principal underwriter may pay or allow other promotional incentives or payments to investment dealers to the extent permitted by applicable laws and regulations. Certain investment dealers that maintain street name or omnibus accounts provide sub-accounting, recordkeeping and/ or administrative services to the Eaton Vance funds and are compensated for such services by the funds. As used in this prospectus, the term investment dealer includes any broker, dealer, bank (including bank trust departments), registered investment adviser, financial planner, retirement plan administrator, their designated intermediaries and any other firm having a selling, administration or similar agreement with the principal underwriter or its affiliates. Shareholder Servicing Fees. The Trust, on behalf of each of its series (including the Fund) has adopted a Shareholder Servicing Plan (Servicing Plan) for shares of the Fund. The Servicing Plan allows the Trust to enter into shareholder servicing agreements with insurance companies, investment dealers, broker dealers or other financial intermediaries that provide shareholder services relating to Fund shares and their shareholders including Variable Contract owners or plan participants with interests in the Fund. Under the Servicing Plan, the Fund makes payments at an annual rate of 0.25% of the Funds average daily net assets attributable to its shares. ^ Distribution Fees. The Fund has in effect a plan under Rule 12b-1 that allows the Fund to pay distribution fees for the sale and distribution of shares (so-called "12b-1 fees"^
